PER CURIAM:
Appellant Jimmie Lee Blackmun challenges the district court’s modification of the consent decree entered into by a class of prisoners and appellee Wille. After we heard oral argument in this case, the Supreme Court decided Rufo v. Inmates of Suffolk County Jail, — U.S. -, 112 S.Ct. 748, 116 L.Ed.2d 867 (1992). Rufo creates a new two-part test by which to judge proposed modifications of consent decrees in institutional litigation. First, “a party seeking modification of a consent decree bears the burden of establishing *692that a significant change in circumstances warrants revision of the decree.” Id. at -, 112 S.Ct. at 760. The movant may satisfy this burden “by showing either a significant change in factual conditions or in law.” Id. Second, a district court “should consider whether the proposed modification is suitably tailored to the changed circumstance.” Id.
Because Rufo substantially changed the relevant legal standards that district courts must employ in modifying consent decrees,1 and because the district court did not comply with Rufo’s two-part test, we vacate the district court's order and remand this case for further proceedings.
VACATED and REMANDED for further proceedings.

. Rufo changes the applicable standard in this circuit. See, e.g., Williams v. Butz, 843 F.2d 1335, 1338 (11th Cir.1988) C'[T]he job of a district court ... is to look at the particular facts and circumstances of the case to determine whether the modification satisfies the underlying purpose of the decree.”).